Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 02/28/2022.
Claims 1-15 are pending.
Response to Arguments

This is in response to the argument remarks filed on 02/28/2022.Especially, with amending “remaining the first firmware stored in the first storage area of the audio processing chip” in the independent claims 1, 6, and 11, Applicant submitted that Tamura does not disclose at least the following technical features of amended claim 1: “in response to an abnormality being not present in the firmware updating, remaining the first firmware stored in the first storage area of the audio processing chip.”.  Applicant contended that 
“[T]amura discloses a nonvolatile memory apparatus having a nonvolatile memory
and a controller and to a technique effectively applied to a memory card. As the Examiner recites
in the Non-final Office Action, i.e., "the updating of Tamura is able to update the whole sectors,
so it is able to update the whole data storing in the flash.", it can be seen that after the updating in
Tamura, all the data in the flash is updated, rather than part of the data remains being stored in the
Flash”. (Remarks p. 8)

Examiner respectfully responds: At first, the recitations in claim 1 referred to firmware update, first firmware, second firmware, target firmware, are generic.  
In the above submission, Applicant depicted the rationale in the Office Action where the rationale is given to address the dependent claim 5. In the claim 5, it extends the coverage for updating all the firmware if the version of updated firmware is higher than the current version in the flash. 
Examiner submits that updating all data of firmware is common of the art because it so easily to replace the old firmware by the new firmware. In claim 5, the Tamura is combined with Pekez where Pekez is combined to address the replacement of firmware if higher version of firmware is carried out. The Tamura uses the alternative area in order to replace the bad sectors shows that the alternative area is able to replace the higher version firmware, and that is combination of Pekez is obvious to address the deficiency.
On the other hand, for amending claim 1 and with the newly added limitation, if referring to Fig 6 and text [0063, 0064] of Tamura, it shows that other good sectors remain in the flash memory, Tamura uses the examples of sectors 1, and 50 as bad sectors or abnormality. Tamura does not update all the data of firmware.
The example of Fig. 6 by Tamura covers if entire firmware in the sectors are good, and it also covers if one or more code in sectors are bad. The current firmware on sectors 0-99 reads on first firmware, and the sectors 0-99 read on first storage area. In case the firmware in the flash is good, all data of firmware remains in the sectors 0-99. In the case sectors 1 and 50, or more, are ‘abnormality’, given as example, the updated data in these sectors is controlled to store in the alternative areas 100 and 101, etc.,  in the flash memory; it keeps remained the rest.  Thus, Tamura does not address that all the data in the flash is updated, as by the Applicant’s submission for the claim 1, and other independent claims 6, 11.
For the combining of Pekez, Pekez is combined to address the “audio processing chip” and the combination yields result predictable because of using standardized elements of the hardware as memory flash,  for storing data. It should be noted that firmware is the code for controlling the function of a device, and thus it is named by the purpose/function of the device type.  
All other submissions of dependent claims 2-5, 7-10, 12-15 are generic, and therefore, the submissions do not raise any patentable issues to the claims.
Accordingly, with the amendment, the Tamura remains addressing the newly added limitation, and the arguments to the claims are not persuasive.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al., USPAP, Pub. No. US 2007/0035998 Al in view of Pekez et al., “Firmware Update Procedure for Audio Systems based on CS4953xx DSP family”, 2018, IEEE, pages 29-34.
As per Claim 1: Tamura discloses, 
1. (Currently Amended)  A method for processing an audio processing chip, applied to an electronic device including the audio processing chip, wherein a first storage area of the audio processing chip stores first firmware, and the method comprises:
controlling the audio processing chip to perform firmware updating 
Fig. 1, Figs. 4, 5, and [0014], a memory card/chip/apparatus, it shows controlling the apparatus to perform write read data update into sectors of a flash, the data reads on firmware, and ‘first firmware’ is stored in Controller buffer, or in an alternative area in flash used for replace a bad block in the flash memory (Fig. 6)
 Tamura does not refer the method is for “processing audio chip”, but rather an electronic device card, apparatus with a flash for storing data, and it is needed for being updated. 
Pekez discloses a DSP device which is an Audio System functioned as “audio processing chip” for performing firmware update as of the claim, it has MCU flash for storing new firmware to perform firmware updating in  DSP flash (See Pekez: Abstract, and see Fig. 1 in p. 30, DSP flash of Fig. 3 in p. 31). Pekez audio system includes similar elements of controlling firmware in general, and as seen in Tamura, the firmware update apparatus would be used to store any firmware including audio firmware.
Therefore, it would be obvious to an ordinary of skills in the art before the effective filing of the invention to incorporate the data update apparatus of Tamura with audio system of Pekez for audio firmware update. The incorporation of the systems would yields result predictable because of using standardized elements of the hardware, but for different purposes.
With incorporating the audio system of Pekez, 
Tamura further discloses, 
the firmware updating comprising: 
updating second firmware stored in a second storage area of the audio processing chip to target firmware, or storing the target firmware to an empty second storage area in the audio processing chip
(See Figs. 4, 5, [0060], [0062], [0063]); 
in response to an abnormality being not present in the firmware updating, determining the target firmware as firmware to be run in the audio processing chip, and remaining the first firmware stored in the first storage in the first storage area of the audio processing chip ; and
(See [0006] “To retrieve a block in a flash memory to be accessed for a read/write command from the host (to check whether the block is good or bad)” and further see Fig. 16. Thus, in case of check block is good, i.e. “abnormality being not present in the firmware updating”. See Fig. 6, and texts [0063-0064]. E.g. Sec. Data 0, 1, is in a good block, and it will be firmware/data running Flash memory, and remains in the first storage area 0-99 with other good sectors)

in response to an abnormality being present in the firmware updating, determining the first firmware as the firmware to be run in the audio processing chip.
(See [0006] In case of check block is bad, i.e. “abnormality being present in the firmware updating”. See Fig. 6, e.g. sector data 2, sector data3 in bad block , and it is being updated data i.e. firmware, determined running Flash memory, and see Fig. 16, written in the flash memory)


As per Claim 2: Regarding,
2. (Original) The method according to claim 1, wherein the controlling the audio processing chip to perform the firmware updating comprises: 

performing erase processing on the second storage area;
(Fig. 6, and Fig. 16)
wherein after controlling the audio processing chip to perform the firmware updating, the method further comprises:
in response to the erase processing being successful, determining an abnormality being not present in the firmware updating of the audio processing chip (See [0006] , and in Fig. 16, in the portion sectors 0 and 1 ; and
in response to the erase processing being not successful, determining an abnormality being present in the firmware updating of the audio processing chip.
(See Fig. 6, Fig 16, in Fig 16, with the retrieve Erase Sf1, EF1 corresponding to Sectors 2 and 3)
As per Claim 3: Regarding,
3. (Original) The method according to claim 2, wherein the determining an abnormality being not present in the firmware updating of the audio processing chip in response to the erase processing being successful, comprises:
in response to the erase processing being successful, writing the target firmware into the second storage area;
(See Fig. 10, and 11, and see Fig. 4, Write in to the alternative area)
in response to the writing for the target firmware being successful, validating the target firmware written into the second storage area; and
(Refer to ECC check, and LBA check etc., in Fig. 9, 10, and 11, and looping with normal and ECC OK)
in response to the target firmware passing the validation, determining an abnormality being not present in the firmware updating of the audio processing chip, wherein after the controlling the audio processing chip to perform the firmware updating, the method further comprises:
in response to the writing for the target firmware failing or the target firmware not passing the validation, determining an abnormality being present in the firmware updating of the audio
processing chip.
(Refer to ECC check, and LBA check etc., in Fig. 9, 10, and 11, and looping with abnormal and ECC not OK)

As per Claim 4: Regarding,
4. (Original) The method according to claim 1, wherein the audio processing chip comprises a flash storage device, the flash storage device being set with the first storage area and the second storage area.
(With incorporating to the audio system having flash memory and its firmware, In Tamura, see Fig 6, it has first storage areas storing the data, i.e. first firmware, such as Sector 0 to 101, and second storage area such as Alternative Areas) 

As per Claim 5: Regarding,
5. (Original) The method according to claim 1, wherein the controlling the audio processing chip to perform the firmware updating comprises:
determining whether a version number of the target firmware is higher than version numbers of all firmware stored in the audio processing chip; and
in response to the version number of the target firmware being higher than the version numbers of all the firmware stored in the audio processing chip, controlling the audio processing chip to perform the firmware updating.
Tamura performs update data referred to abnormal detection in the firmware stored in the Flash in view of the Audio System of Pekez. 
Tamura updating process does not determine a version number is higher than version number of all data/firmware, and in determining the number is higher controlling the firmware update.
However, the updating of Tamura is able to update the whole sectors, so it is able to update the whole data storing in the flash. It is clearly the when update the whole firmware, it would be with higher version number, by utilize all the alternative arears in the flash.
Pekez teaches the differences
determining whether a version number of the target firmware is higher than version numbers of all firmware stored in the audio processing chip; and
in response to the version number of the target firmware being higher than the version numbers of all the firmware stored in the audio processing chip, controlling the audio processing chip to perform the firmware updating.
See Pekez, the Fig. 1. With top portion in right column of p. 30, DSP flash storing firmware lower version than MCU flash. And See Fig. 4, update entire firmware in DSP or entire old version in DSP with new version in MCU.
Therefore, it would be obvious to an ordinary of skills in the art before the effective filing of the invention to further combine the update new version of audio firmware into the audio system of Pekez into the processing updating flash of Tamura. The Combination would be obvious because it would be easier than by replace entire data of new firmware with the same process, and thus would yield predictable results when further new firmware is required.

As per Claims 6-10: The claims are directed to an Electronic device, and recitations are corresponding to the methods of claims 1-5. The rejection of claims has the same rationale as addressed in claims 1-5 above.

As per Claims 11-15: The claims are directed to a non-transitory computer readable storage medium, and recitations are corresponding to the methods of claims 1-5. The rejection of claims has the same rationale as addressed in claims 1-5 above.


Conclusion
 	 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
April 28, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191